10/20/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 20-0353


                                          DA 20-0353
                                     _________________

EDWARD ZABROCKI,

             Petitioner and Appellant,

      v.
                                                                  ORDER
THE TEACHERS' RETIREMENT SYSTEM
OF THE STATE OF MONTANA,

             Respondent and Appellee.
                                     _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant’s opening brief
filed electronically on October 16, 2020, this Court has determined that the brief does not
comply with the below-referenced Rules and must be resubmitted.
       M. R. App. P. 11(6)(b)(iii) requires that the cover page include “the title of the
case from the tribunal in which the case originated or from which an appeal is taken,”
including the name, venue, and judge in which the case originated or from which an
appeal is taken. Appellant’s brief does not include the name, venue, or presiding judge.
       M. R. App. P. 12(1)(i) provides that an appellant’s opening brief shall contain an
appendix that includes the relevant judgment, orders, findings of fact, conclusions of law,
jury instructions, rulings, or decisions from which the appeal is taken. Appellant did not
include the underlying orders, including the District Court order from which he appeals.
       IT IS THEREFORE ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellant shall electronically file with the Clerk of this Court a revised brief containing
the revisions necessary to comply with the specified Rules and shall serve copies of the
revised brief on all parties of record;
       IT IS FURTHER ORDERED that the Appellant shall file electronically an
appendix including the relevant judgment(s) or order(s) from the District Court. Pursuant
to Rule 12(4) of the Temporary Electronic Filing Rules, Appellant shall submit a paper
copy of the appendix with each of the seven paper copies of the electronically filed brief;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to provide a true copy of this Order to counsel for the
Appellant and to all counsel of record.




                                                                                   Electronically signed by:
                                                                                          Beth Baker
                                                                              Justice, Montana Supreme Court
                                                                                       October 20 2020